Hill, O. J.
1. Statements by the accused which may be considered as incriminatory, but not amounting to a confession of guilt, will not require a charge to the jury on the law of confessions.
2. The receiver of stolen goods is not an accomplice with the principal thief (Lowery v. State, 72 Ga. 649) ; and therefore, although there were some circumstances which might tend to show that a witness against the principal thief was himself the receiver of some portion of the good's stolen, the judge was not required to charge on the subject of the testimony of an accomplice.
3. Recently after the perpetration of a burglary the accused was found *236in tlie possession of and exercising ownership over a part of the property-stolen from the storehouse at the time the burglary was committed. Whether the explanation which he gave of his possession and acts of ownership over the property was consistent with his innocence and satisfactory was a matter exclusively for the jury.- They did not accept the explanation, and were therefore authorized to infer, from his possession recently after the burglary was committed, that he was guilty.
Decided April 11, 1911.
Indictment for burglary; from Campbell superior court — Judge L. S. Boan. December 8, 1910.
J. F. Oolighily, for plaintiff in error.
O. 8. Reid, solicitor-general, contra.

Judgment affirmed.